DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 8, 2021 is acknowledged.  Claims 1-5, 7, 9, and 12-16 are pending in the application.  Claims 6, 8, 10, and 11 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the coated hydrophilic solid particle” at line 2, and this claim depends upon claims 13 and 9.  However, the recitation of “the coated hydrophilic solid particle” lacks antecedent basis as there is no mention of this limitation anywhere in claims 9 or 13.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 16, which depends upon claim 9, and the recitation of “the coated hydrophilic solid particle” at lines 3-4 and “the carbonated drink” at lines 4-5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahiro et al. JP 09-84566 (hereinafter “Takahiro”) (refer to the corresponding machine translation).
With respect to claims 9 and 12-16, Takahiro discloses a method for preventing the separation of carotenoid pigment in powder or crystal form (solid pigment/hydrophobic solid) in beverages.  In the example, β-carotene edible oil and fat suspension, such as palm oil carotene (lipophilic liquid-vegetable oils and fats), was mixed with dextrin (thickening stabilizer) and water (claim 12) to disperse (claim 9).  Instead of dextrin, the thickening stabilizer may also be gum arabic (claim 9).  The obtained colorant is added to a beverage (claims 13 and 14), such as a carbonated beverage (claims 15 and 16).  The beverages comprising the colorant have excellent heat resistance and light resistance, and separation of the colorants in the beverage is prevented (claims 15 and 16) (Abstract; P1, L10-13; P1, L25-P2, L64; P3, L94-104).

Claims 1-5, 7, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voelker et al. WO 2008098694 (hereinafter “Voelker”).
With respect to claims 1-5, 7, 9, and 12-14, Voelker discloses a preparation comprising one or more carotenoids that are stable against oxidation (claims 2).  The method steps comprise providing an aqueous solution of a polysaccharide, such as acacia gum (gum arabic) (claims 1, 3, 5, and 9), forming a suspension of carotenoid(s) in the solution (claims 1, 3, 5, 9, and 12), and milling the suspension (claims 1 and 5).  Further adjuvants may be added during the method, such as fat-soluble antioxidants and triglycerides (vegetable oils and/or fats or medium chain triglycerides) (lipophilic liquid) (claims 1, 3, 5, and 9).  Water (claims 4 and 12), polysaccharide, 2.0 g (example 1) or 0 g (example 2) corn oil (lipophilic liquid), 4.0 g tocopherol (vitamin E, lipophilic liquid), and 36.0 g beta-carotene crystals (solid pigment/hydrophobic solid) are mixed (claims 1, 3, 5, and 9) and the suspension is milled (claims 1 and 5).  The preparations may be added to a food composition (claims 7, 13, and 14), such as a beverage, and the preparation is stable and stays evenly distributed in the composition over time (claim 2) (Abstract; P1, 1st, 2nd, and 4th paragraph; P1, bottom – P2, top; P2, 3rd paragraph; P3, bottom; P4, 3rd-7th paragraphs; P6, 1st and 2nd paragraphs; P7, Examples 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al. JP 09-84566 (hereinafter “Takahiro”) (refer to the corresponding machine translation).
With respect to claims 1-5 and 7, Takahiro discloses a method for preventing the separation of carotenoid pigment in powder or crystal form (solid pigment/hydrophobic solid) in beverages.  In the example, β-carotene edible oil and fat suspension, such as palm oil carotene (lipophilic liquid-vegetable oils and fats), was mixed with dextrin (thickening stabilizer) and water (claim 4) to disperse and this liquid was treated with a 
Although Takahiro teaches 230 parts by mass of palm oil per 100 parts by mass of carotene (3.3 parts of β-carotene edible oil and fat suspension containing 30% carotene, P2, L48-52; and P3, L94-104) as opposed to 200 parts by mass or less of lipophilic liquid as presently claimed, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Takahiro teaches the amount of the emulsifiers and the like (lipophilic liquid) used in the colorant varies depending upon the type of emulsifier or the like selected (P2, L48-64), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of palm oil (lipophilic liquid) in Takahiro through routine experimentation to obtain a stable colorant composition.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. WO 2008098694 (hereinafter “Voelker”) as applied to claims 9 and 13 above, and in further view of Takahiro et al. JP 09-84566 (hereinafter “Takahiro”) (refer to the corresponding machine translation).
With respect to claims 15 and 16, Voelker does not expressly disclose the carotenoid preparation is added to a carbonated beverage.
Takahiro discloses a method for preventing the separation of carotenoid pigment in powder or crystal form (solid pigment/hydrophobic solid) in beverages.  In the example, β-carotene edible oil and fat suspension, such as palm oil carotene (lipophilic liquid-vegetable oils and fats), was mixed with dextrin (thickening stabilizer) and water to disperse.  Instead of dextrin, the thickening stabilizer may also be gum arabic.  The obtained colorant is added to a beverage, such as a carbonated beverage. (Abstract; P1, L10-13; P1, L25-P2, L64; P3, L94-104).
Given that Voelker and Takahiro similarly teach beverages comprising carotenoid preparations, Voelker teaches the preparation is stable and stays evenly distributed in the beverage over time and is not limited to any specific type of beverage (P1, 4th paragraph; and P6, 1st and 2nd paragraphs), carbonated beverages comprising carotenoid preparations were well known in the art before the effective filing date of the claimed invention as shown in Takahiro, and Takahiro teaches the beverages comprising the carotenoid have excellent heat resistance and light resistance, and separation of the carotenoid in the beverage is prevented (P1, L25-37), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Takahiro, to incorporate the carotenoid preparation of Voelker in any beverage preparation, including a carbonated beverage.  .

Response to Amendment
The Declaration under 37 CFR 1.132 filed February 8, 2021 is insufficient to overcome the Voelker reference as set forth in the last Office action because of the following reasons.
The Declaration indicates the stability (bubbling inhibition effect) of the preparations when used in beverages was compared between the preparation of the present invention and the preparation of Voelker according to Example 2.  The preparation of the present invention (Example B13) was more effective in suppressing bubbling when used in the beverage than the preparation of Voelker.  From this, it can be understood that desired bubbling inhibition is not achieved simply by using an emulsifier and a lipophilic liquid combination.
Examiner disagrees.  As discussed above, Voelker teaches a carotenoid preparation that is the same as the presently claimed preparation.  While Example 2 of Voelker utilizes OSA-starch (modified starch) as the polysaccharide, Voelker is not limited to the examples since the reference also teaches the polysaccharide may be acacia gum (gum Arabic) (P2, 3rd paragraph – P3, top).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, the stability (bubbling inhibition effect) as described in the Declaration is indeed expected in view of the prior art since Voelker teaches the preparation is stable and stays evenly distributed in the beverage over time (P1, 4th paragraph).
Further, it is noted it is uncertain why only 0.03 g of the preparation of Voelker was used in the Declaration as opposed to 0.2 g as used in the inventive preparation (See Table in Section 2.2.3 of the Declaration).  Since the quantities differ, an accurate comparison cannot be made.  Applicant is reminded an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong
Thus, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the nonobviousness fails to outweigh the evidence of obviousness.
	
Response to Arguments
Applicant’s arguments filed February 8, 2021 have been fully considered, but they are unpersuasive.
Applicant argues the glycerin fatty acid, cited as an example of lipophilic liquid, is disclosed as only one option of various emulsifying substances that are interchangeable for Hishiki's purposes, and further, Hishiki does not teach that the lipophilic liquid is at least one member selected from the group consisting of vegetable oils and fats, medium-chain triglycerides, vitamin E, and silicone oils as required by claim 1. Hishiki is silent about how the selection of lipophilic agent with gum arabic or gum ghatti could affect the physical instability associated with carotenoid ad curcumin pigments. Although Hishiki states generally that the emulsifiers may be combined, it does not provide any direction toward the specific combination of gum arabic or gum ghatti with a lipophilic liquid selected from vegetable oils and fats, medium-chain triglycerides, vitamin E, and silicone oil, nor suggest that such a combination could have a property of suppressing physical instability associated with carotenoid and curcumin pigments (P5-P7).
Examiner disagrees.  As discussed above, Takahiro (Hishiki) teaches the carotenoid may be in powder or crystal state which is suspended in an oil or fat, such as palm oil carotene (P2, L48-52).  Additionally, Takahiro teaches gum arabic may be used Takahiro teaches the beverages comprising the colorant have excellent heat resistance and light resistance, and separation of the colorants in the beverage is prevented (Abstract; & P1, L25-P2, L64).
Applicant argues Voelker teaches that polysaccharide may be chosen from a variety of materials, including acacia gum, pectins, celluloses, cellulose derivatives, and/or modified polysaccharides (see page 2, fourth paragraph). Therefore, acacia gum is merely one option of a polysaccharide. Volker further teaches that optional adjuvants may be included (see page 3, the last paragraph). These adjuvants can be selected from diluents, antioxidants (fat-soluble or water-soluble), and triglycerides (oils and/or fats).  Therefore, the reference provides no direction to the lipophilic liquid of claim 1 that is required to be used in conjunction with gum arabic or gum ghatti is merely one option of an adjuvant.  Voelker further fails to recognize that the selection of a particular polysaccharide and a particular adjuvant could have any benefit in suppressing the physical instability caused by carotenoid and curcumin pigments. Even if acacia gum and lipophilic liquids "might" be selected from the numerous options of additives contemplated by Voelker, there is no direction toward the specific combination of gum arabic or gum ghatti with lipophilic liquid or indication that such a combination would exhibit properties not seen in others of the components that the reference teaches as interchangeable.  Furthermore, the combination of polysaccharide and diluent actually disclosed in Voelker does not bestow physical instability-suppressing properties to the pigments as does the combination of gum arabic or gum ghatti with specific lipophilic 
Examiner disagrees.  As previously discussed, Voelker discloses a preparation comprising one or more carotenoids that are stable against oxidation which is formed by providing an aqueous solution of a polysaccharide, such as acacia gum (gum arabic), forming a suspension of carotenoid(s) in the solution, and milling the suspension.  Further adjuvants may be added during the method, such as fat-soluble antioxidants and triglycerides (vegetable oils and/or fats or medium chain triglycerides) (lipophilic liquid).  In the examples, water, polysaccharide, 2.0 g (example 1) or 0 g (example 2) st, 2nd, and 4th paragraph; P1, bottom – P2, top; P2, 3rd paragraph; P3, bottom; P4, 3rd-7th paragraphs; P6, 1st and 2nd paragraphs; P7, Examples 1 and 2).  Thus, Voelker teaches a carotenoid preparation that is the same as the presently claimed preparation.  
Additionally, the Declaration under 37 CFR 1.132 filed February 8, 2021 has been addressed above in the “Response to Amendment Section”.  As previously discussed, while Example 2 of Voelker utilizes OSA-starch (modified starch) as the polysaccharide, Voelker is not limited to the examples since the reference also teaches the polysaccharide may be acacia gum (gum Arabic) (P2, 3rd paragraph – P3, top).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, the stability (bubbling inhibition effect) as described in the Declaration is indeed expected in view of the prior art since Voelker teaches the preparation is stable and stays evenly distributed in the beverage over time (P1, 4th paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793